Giegerich, J. (dissenting).
I am compelled to dissent from the conclusion reached by my associates in these cases. After the defendant had taken out a policy specifically covering various locations, including Hos. 43 and 45 Wooster street, I do not think it could have been permitted to extend the liability of the plaintiff as insurer to the adjacent and separate building Ho. 41 Wooster street, in the absence of the consent and approval and acceptance by the plaintiff of such additional building, which might be more hazardous to the persons employed therein and might be a building which the plaintiff would have been unwilling to accept. If-the plaintiff’s responsibility could thus be extended without its knowledge or consent to one additional building, it might be extended with equal reason to any number of additional buildings and its attempted protection of itself by the specification of the buildings covered by its policy would be defeated without any fault on its part. If the plaintiff could not be held liable for injuries occurring in such additional building, then the defendant ought not to be held liable for the added premium based upon the compensation *554paid its employees engaged in such, additional building. So much for the policy taken out before E"o. 41 was occupied by them.
Passing now to the-policy which was taken out after they had made such addition, I think the grounds are equally strong for reaching the same conclusion. Although the schedule as to location of plants was changed so as to include the new location of one of the defendant’s plants, no mention is made of Eb. 41 Wooster street.
I am of the opinion the judgments should be affirmed, with costs.
Judgments reversed, with costs.